Citation Nr: 0407173	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  01-01 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to an initial compensable disability rating 
for chronic inactive right cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1989 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied the 
veteran's claim for service connection for a right shoulder 
disorder and granted his claim for service connection for 
chronic inactive right cervical radiculopathy at C8-T1, and 
assigned a noncompensable (zero percent) disability rating 
thereto.  The veteran filed a timely appeal to the denial of 
service connection for a right shoulder disorder and to the 
initial noncompensable disability rating assigned to his 
cervical radiculopathy.

When this matter was previously before the Board in June 2003 
it was remanded to the RO for further development, to include 
taking action to ensure compliance with the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000, which has since been accomplished.  The case is now 
before the Board for appellate consideration.

The veteran requested a personal hearing before a Veterans 
Law Judge sitting at the RO, and such a hearing was scheduled 
according to a November 2001 notification letter.  A hearing 
date was set for December 19, 2001, and the veteran was so 
notified.  According to a notation on the hearing 
notification letter, the veteran did not appear for the 
scheduled hearing.  Given that no request for a postponement, 
showing of good cause for failure to appear, or proper 
request for a new hearing is of record, appellate review of 
the case may now proceed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.702(d) (2003).






FINDINGS OF FACT

1.  As to the claim for service connection for a right 
shoulder disorder, there has been compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.

2.  The veteran's claim for an initial compensable disability 
rating for chronic inactive right cervical radiculopathy did 
not arise from an application for benefits, but rather 
stemmed from a notice of disagreement to the initial 
disability rating assigned by a VA rating decision granting 
service connection for this disability; as such, the VCAA 
does not apply to the veteran's claim.

3.  The veteran's claims file indicates that the veteran 
incurred a right shoulder disorder in service, this right 
shoulder disorder still exists, continuity of symptomatology 
is demonstrated from service to the present, and competent 
evidence relates the present right shoulder disorder to that 
symptomatology.

4.  The veteran, without good cause, failed to report for a 
VA examination scheduled in conjunction with a claim for an 
increased rating, without which entitlement to an increased 
rating cannot be established.


CONCLUSIONS OF LAW

1.  A right shoulder disorder, to include a chronic right 
shoulder sprain, rotator cuff tendinopathy, and a right 
superior labral tear, was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 

2.  A compensable initial disability evaluation for chronic 
inactive right cervical radiculopathy must be denied due to 
the veteran's failure to report, without good cause, for a VA 
compensation examination.  38 C.F.R. § 3.655(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the appellant's claims were filed in September 1999, prior to 
the November 2000 effective date of the VCAA, and remain 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate his service 
connection and increased initial disability claims, as well 
as notice of the specific legal criteria necessary to 
substantiate these claims.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in July 2000, in the statement of the case (SOC) issued in 
December 2000, in the supplemental statements of the case 
(SSOCs) issued in January 2001 and January 2004, in the Board 
remand dated in June 2003, and in correspondence to the 
appellant have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims. 

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in June 2003, the RO provided the 
appellant with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the appellant's claims, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claims.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
extensive post-service VA and private inpatient and 
outpatient treatment notes and examination reports, including 
MRIs, x-rays, CT scans, nerve conduction studies, operative 
reports, and several personal statements made by the veteran 
in support of his claim.  As will be explained below, the 
veteran was scheduled for an additional VA examination in 
January 2003, but he failed to report for this examination.  
The RO has obtained all pertinent records regarding the 
issues on appeal and has effectively notified the veteran of 
the evidence required to substantiate his claims.  
Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issues on appeal.  As such, the Board finds 
the VA's duty to assist in this case has been met.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider his claim for this 
benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The Board also observes that the recent United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the present case, a substantially 
complete application was received on September 21, 1999.  
Thereafter, in a rating decision dated in July 2000, the 
appellant's claims were adjudicated.  Only after that rating 
action was promulgated did the AOJ, in June 2003, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims for service 
connection for a right shoulder disorder and an initial 
compensable disability rating for chronic inactive right 
cervical radiculopathy, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to these claims, as explained above.  
VA believes that the Pelegrini decision is incorrect as it 
applies to cases where, as here, the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the appellant in January 2004.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Indeed, the appellant has submitted numerous 
statements to VA showing why he believes he is entitled to 
service connection for a right shoulder disorder and an 
initial compensable disability rating for chronic inactive 
right cervical radiculopathy.  In addition, in the January 
2004 VA Form 646, Statement of Accredited Representation in 
Appealed Case, the veteran's representative responded to the 
RO's request for any additional evidence from the veteran by 
noting that the veteran was waiving the 60-day response 
period to the January 2004 SSOC, and wished his appeal to 
proceed directly to the Board for adjudication.  

In its decision in Pelegrini, the Court also held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The appellant was advised of this 
need in the SSOC issued in January 2004, to which he 
responded later that same month that he had no additional 
evidence or comment to provide and waived the 60-day response 
time in which to provide any additional evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  



I.  Service Connection Claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals 
several instances of complaints of pain in the right neck and 
upper back area in 1989.  In March 1989 the veteran 
complained of back pain of 2 months' duration, particularly 
in the right trapezius muscle at the base of the neck.  The 
examiner rendered a diagnosis of a strain.  

He was again seen for complaints of pain in the mid/upper 
back on the right to the lower midline of the neck area in 
May 1989, again reportedly of several months' duration.  The 
onset of this pain was unclear, but appeared to be related to 
an episode of twisting the neck under some pressure but 
gradually to the side while at work closing a bomb bay door.  
On examination, the veteran had a full range of motion, no 
tenderness, no pathologic atrophy, full muscle strength.  X-
rays revealed mild C6-C7 degenerative joint disease.  The 
examiner rendered a diagnosis of mild rotator 
strain/degenerative joint disease to neck.

The veteran was again seen for complaints of pain along the 
right neck to the shoulder blade area in June 1989.  There 
were no complaints of right arm pain, numbness or tingling.  
Following an examination, the examiner rendered a diagnosis 
of chronic myofascial pain of the right neck/scapula.  The 
veteran was scheduled for daily physical therapy and was 
treated with intermittent cervical traction.  A note dated at 
the end of July indicated that the veteran had not returned 
since June, and his condition was unknown.

Following the veteran's discharge from active duty in April 
1991, he underwent a period examination as part of the Ohio 
Air National Guard in September 1991.  At that time, his 
upper extremities were noted to be "normal," and no right 
shoulder problems were diagnosed.  In addition, the veteran 
completed a Report of Medical History at that time, on which 
he indicated that he never had or did not currently have a 
painful or trick shoulder or elbow, arthritis, rheumatism or 
bursitis, or bone, joint or other deformity.

The veteran's Ohio Air National Guard service records are 
negative for any complaints or diagnoses of, or treatment 
for, a right shoulder problem until April 1996.  In April 
1996, a periodic medical examination revealed that the 
veteran's upper extremities were "abnormal," noting limited 
range of motion in the right shoulder.  A diagnosis of 
bursitis in the right shoulder was rendered.  The veteran's 
Report of Medical History, completed by the veteran at the 
same time, also noted a complaint of a painful or trick 
shoulder or elbow, and the physician's summary indicated 
tendonitis, right shoulder.  A dental patient medical history 
completed that same day also noted that the veteran had 
undergone "treatment for tendinitis in shoulder."

Also relevant are private treatment notes from Cleveland 
Family Health dated from March 1995 to March 1999.  In 
September 1995, the veteran was seen for complaints of upper 
back pain, primarily in the right shoulder.  He reported that 
he had been having similar problems ever since 1988 when he 
was in the Air Force.  He stated that this problem was not 
related to any particular incident of trauma.  He reported 
that previous thoracic x-rays had been normal, and that he 
did not follow through with a scheduled MRI (magnetic 
resonance imaging).  Examination confirmed that with 
tenderness over the trigger point of the superior medical 
border of the scapula the veteran very likely had 
fibromyositis.

In October 1995 the veteran underwent a follow-up examination 
for "fibromyositis, fibromyalgia."  He again was tender 
over the superior medial border of the right scapula, 
consistent with a positive trigger point.  The veteran was 
advised to do neck and shoulder exercises and to use 
prescription medications.

In February 1996 the veteran was again seen for complaints of 
shoulder pain, at which time it was noted that he had had an 
injury in December.  It was thought initially that the 
veteran had fibromyositis, but his pain had become more 
specific and painful over the entire anterior aspect of the 
right shoulder.  He was injected with prescription 
medications.

At the time of a follow-up in August 1996, the veteran 
reported that the injection had helped with his pain in 
February, but that he was now having deeper shoulder pain.  
The possibility of impingement syndrome was entertained.  The 
veteran was referred to an orthopedic surgeon for evaluation.

A First Report of an Injury, Occupational Disease or Death 
dated April 19, 1999 reveals that on that date, the veteran 
was pulling on a refueling hose at work to connect it to an 
airplane and experienced extremely sharp pain in his right 
lower back, right hip and right leg.  The diagnosis rendered 
at that time was of an acute lumbosacral back strain with 
possible sciatic nerve irritation.

A medical evaluation record dated in July 1999 from Central 
Ohio Neurological Surgeons indicates that the veteran injured 
himself at work on April 19, 1999. At that time, he was 
lifting and twisting and felt a pop in his back.  His pain 
was stated to be consistent with lumbar radiculopathy.

A medical evaluation record dated in January 2000 from Ohio 
State University Medical Center indicates that at the time of 
this report, the veteran reported that he had experienced 
right arm and leg pain for 10 years.  It appears that this 
examination was conducted as a contract examination for VA.  
He reported that at the time of his original injury, he was 
lifting some doors when he developed what he believed was a 
right neck strain.  After a few days, he went for medical 
consultation, at which time he was given pain medication and 
referred to another Air Force base for further evaluation.  
X-rays were taken which came back normal.  Physical therapy 
did not result in any improvement, and his neck pain 
continued.  He eventually left the service and continued to 
seek treatment for pain, including chiropractic 
manipulations, which provided no additional benefit.  He 
reported that about 4 years ago, the pain began to radiate 
into his shoulder, and he also developed electric-like 
sensations in his right back at the scapular region.  He 
stated that more recently, the pain had started to radiate 
down the entire arm to the middle finger.  He reported that 
in April 1999, he experienced another lifting injury which 
resulted in back pain along the back of his right leg into 
his foot.  

In reviewing the veteran's claims file, the examiner noted 
that a myelogram had been done in December 1999, which raised 
the possibility of a right-sided extradural defect at C6-C7.  
However, a post-myelogram computed tomography scan had failed 
to confirm this and was reported as normal.  The examiner 
stated that he would schedule the veteran for EMG 
(electromyogram) and nerve conduction studies to determine if 
there was a radicular process at work.

The Board notes that this EMG was conducted in February 2000, 
the results of which reportedly revealed a "mildly abnormal 
study," with findings suggestive of, but not entirely 
diagnostic of, a subtle right median nerve entrapment across 
the carpal tunnel and a mild, chronic, non-active, right C8-
T1 radiculopathy.

In April 2000, the veteran was again seen at the Ohio State 
University Medical Center for treatment of pain in the neck, 
right shoulder and low back.  The examiner noted that the 
veteran was involving in activities in the military entailing 
repetitive heavy lifting overhead as a mechanic and, for many 
years, had experienced pain in the neck, right shoulder and 
back.  The examiner noted that an MRI in February 2000 was 
questionable for a glenoid labral tear along with signal 
changes consisted with rotator cuff tendinosis.  X-rays of 
the veteran's shoulder in February 2000 were normal.  
Electrodiagnostic studies in February 2000 revealed 
questionable right median mononeuropathy at the wrist, 
minimal findings suggesting a right C8 or T1 radiculopathy, 
and minimal findings suggesting a possible right lumbar 
radiculopathy.  Following an examination, the examiner 
rendered relevant diagnoses of chronic cervical strain/sprain 
and chronic right shoulder sprain, with magnetic resonance 
imaging evidence suggestive of a glenoid labral tear.

In July 2000 the veteran underwent a right shoulder 
arthroscopy with labral debridement and acromioplasty.  The 
examiner again noted a long history of right shoulder pain 
dating back to 1988 in the military.  Postoperative diagnoses 
included a right superior labral tear and right rotator cuff 
tendinopathy.  The Board notes that the veteran also 
underwent cervical facet joint denervations in September 
2000.

In September 2002, the Board undertook additional development 
on this issue pursuant to authority then in effect under 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  In particular, the veteran was scheduled for 
an examination by a physician to determine the nature, 
severity and etiology of any right shoulder disorder present.  
The examiner was asked to indicate whether the veteran had a 
current right shoulder disorder which represented a separate 
and distinct pathology from the service-connected spine 
disability, and, if so, whether such right shoulder disorder 
was related to service.  A notation contained in the 
veteran's claims file indicates that he failed to report for 
this scheduled examination on January 13, 2003.

In June 2003, the Board remanded the veteran's claims to the 
RO for further action, to particularly include apprising the 
veteran of his rights under the VCAA, as noted above.  In 
addition, the Board noted that the veteran had failed to 
report for the scheduled examination requested as part of the 
Board's internal development.  The Board also observed that 
in a recent decision, the Unites States Court of Appeals for 
the Federal Circuit (Federal Circuit) had held that 
significant portions of the Board's new procedures for 
internal development of claims, which allowed for initial 
Board consideration of newly-obtained evidence without prior 
referral to the RO, were invalid.  Disabled American Veterans 
et. al. v. Principi, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).   Specifically, the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver.  
However, the Board now finds that in this case, appellate 
adjudication of the veteran's appeal may proceed at this 
time, as no new evidence was received as a result of the 
Board's development.

In reviewing the veteran's claim, the Board notes that the 
adjudication of this issue has been made significantly more 
difficult by the veteran's failure to report for his 
scheduled examination.  This examination was scheduled in 
order to clear up many of the issues surrounding the 
veteran's complex history of right upper extremity symptoms.  
According to 38 C.F.R. § 3.655, in an original compensation 
claim, such as service connection, when a entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be rated based 
on the evidence of record.  The Board finds that, based on 
this evidence, and with the resolution of all reasonable 
doubt in the veteran's favor, it is more likely than not that 
the veteran has a current right shoulder disorder, separate 
and distinct from his service-connected right cervical 
radiculopathy, which began in service.  The current evidence 
that the veteran has a chronic right shoulder sprain, rotator 
cuff tendinopathy, and a right superior labral tear, all of 
which concern the right shoulder specifically (as opposed to 
the cervical spine) and are non-neurological in nature (as 
opposed to radiculopathy).  In addition, the veteran 
complained of pain in the right shoulder area in service on 
several occasions in 1989, and has complained of, and been 
treated for, pain in this area on a more or less continuous 
basis ever since.  Furthermore, the Board notes that the 
veteran was diagnosed with a "mild rotator strain" in May 
1989, while in service, which is similar to the current 
diagnosis of rotator cuff tendinitis.  The veteran has 
consistently reported that his right shoulder problems began 
in the late 1980s in service, while lifting heavy aircraft 
doors, and the record confirms that in May 1989, the veteran 
was diagnosed with a mild rotator strain following "an 
episode of twisting the neck under some pressure but 
gradually to the side while at work closing a bomb bay 
door."  Therefore, while the history of the veteran's right 
upper extremity and upper back problems is quite convoluted, 
and has been the subject of varying diagnoses and treatment 
plans over the years, the Board finds that, with the 
resolution of reasonable doubt in the veteran's favor, 
service connection for a right shoulder disorder, to include 
a chronic right shoulder sprain, rotator cuff tendinopathy, 
and a right superior labral tear, is warranted in this case.

II.  Increased Initial Disability Rating Claim

The veteran has claimed entitlement to an increased rating 
for his service-connected chronic inactive right cervical 
radiculopathy.  This is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception to 
the initial rating award dated in July 2000.  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

As noted above, the history of the veteran's right upper 
quadrant disorder is extremely complex, and has been the 
subject of multiple MRIs, x-rays, CT scans, nerve conduction 
studies, and clinical examinations.  Due to the complexity of 
this disorder, the Board determined that it could not 
accurately assess the severity of the veteran's chronic 
inactive right cervical radiculopathy based on the current 
record, and, in September 2002 the Board undertook additional 
development, to include scheduling the veteran for an 
examination to determine the severity of the veteran's 
service-connected chronic inactive right cervical 
radiculopathy.  This examination was scheduled, in part, in 
order to allow the examiner to separate out the 
symptomatology associated with this disorder from that 
associated with the veteran's multiple other right upper 
quadrant problems.  As noted previously, the veteran failed 
to report for this examination.  The veteran's claim was then 
remanded by the Board to the RO, which readjudicated the 
veteran's claim, issued an SSOC, and returned the case to the 
Board for further action.  The Board observes that, unlike 
service connection cases, according to 38 C.F.R. § 3.655, in 
a claim for an increased rating, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  
38 C.F.R. § 3.655(b).  In this case, there is no showing that 
the veteran's failure to report for his scheduled examination 
was for good cause.  On the contrary, the veteran's service 
representative, in his January 2004 VA Form 646, Statement of 
Accredited Representation in Appealed Case, noted simply that 
"the veteran was scheduled for a VA examination, however for 
reasons unknown the veteran failed to report."  Thus, as the 
law provides for denial of increased-rating claims when the 
veteran fails to report for examination, his claim for an 
initial compensable disability rating for chronic inactive 
right cervical radiculopathy is denied.










ORDER

Service connection for a right shoulder disorder, to include 
a chronic right shoulder sprain, rotator cuff tendinopathy, 
and a right superior labral tear, is granted.

An initial compensable disability rating for chronic inactive 
right cervical radiculopathy is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



